Citation Nr: 0947288	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than November 
17, 2006, for service-connected Type 2 Diabetes Mellitus.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
December 1971.  Service in Vietnam and award of the Combat 
Action Ribbon is evidenced in the record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

The Veteran's August 2006 claim for service connection for 
Type 2 diabetes mellitus was granted in a May 2007 rating 
decision, effective November 17, 2006, the date the Veteran 
was diagnosed with diabetes mellitus by a VA medical 
physician.  The Veteran disagreed with the effective date 
contending that he is entitled to an effective date of August 
11, 2006, the date VA received his claim.  The Veteran 
perfected an appeal.

In an unappealed January 1981 rating decision, the Veteran's 
claim for entitlement to service connection for a back 
condition was denied.

The Veteran's August 2006 claim for service connection for a 
back condition was denied in an August 2007 rating decision.  
The Veteran disagreed and perfected an appeal.

The Veteran and his representative presented evidence and 
testimony in support of the Veteran's claims at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

The issue of whether new and material evidence has been 
submitted which is sufficient to reopen a previously denied 
claim of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's claim for entitlement to service connection for 
Type 2 diabetes mellitus was received by the RO on August 11, 
2006.


CONCLUSION OF LAW

The correct effective date of the grant of service connection 
for Type 2 diabetes mellitus is August 11, 2006.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for Type 2 
diabetes mellitus was received by VA on August 11, 2006.  The 
RO granted service connection for the disability effective 
November 17, 2006, the date the Veteran was diagnosed with 
diabetes mellitus by a VA medical physician.  The Veteran 
contends that he is entitled to an effective date of August 
11, 2006. 

The Board will briefly address preliminary matters and then 
render a decision on the appeal.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

However, the United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin 
v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Board 
observes that the Veteran has not contended, nor does the 
record indicate, that his claim has been prejudiced by a lack 
of notice.  See Goodwin supra at 137 [Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements].

The crucial fact in dispute, the effective date, hinges on 
what is already in the file.  The Veteran has not indicated 
that he can add anything to his contentions already of 
record.  No amount of additional evidentiary development 
would thus avail the Veteran.  Therefore, no notice is 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].  For those reasons, the 
Board finds that the Veteran has been adequately notified of 
the evidence required to substantiate his claim for an 
earlier effective date.

Finally, the Board grants the Veteran's appeal to the extent 
of an earlier effective date.  Thus, any failure to notify or 
develop the claims folder is rendered moot.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

Analysis

The Veteran contends that he is entitled to an effective date 
for award of service connection for Type 2 diabetes mellitus 
effective the date VA received his claim, or August 11, 2006.  
The RO found an effective date of November 17, 2006, because 
that was the date of the first diagnosis of diabetes of 
record.  The Board finds the correct effective date is August 
11, 2006, for the following reasons.

The condition of Type 2 diabetes mellitus is not a condition 
that arises in a moment.  The diagnosing medical provider did 
not indicate that the Veteran's condition arose 
instantaneously on November 17, 2006.  By the same token, the 
examiner did not indicate that the condition was not 
diagnosable at an earlier date.  Because Type 2 diabetes 
mellitus is a condition that develops over time and the 
period of time at issue is a mere three months, the Board 
finds that the evidence in support of the Veteran's 
contention is at least in equipoise.

Entitlement to an effective date of August 11, 2006, for 
service connection of Type 2 diabetes mellitus is warranted.


ORDER

Entitlement to an effective date of August 11, 2006, for 
service connection of Type 2 diabetes mellitus is granted 
subject to controlling regulations governing the payment of 
monetary benefits.


REMAND

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a back condition.

Reasons for remand

In an unappealed January 1982 rating decision, the Veteran's 
claim for entitlement to service connection for a back 
condition was denied.  The Veteran's August 2006 claim for 
service connection for a back condition was denied in an 
August 2007 rating decision without prior notice or 
discussion regarding whether new and material evidence had 
been submitted.  

The Veteran has not been provided notice pursuant to Kent v. 
Nicholson, 
20 Vet. App. 1 (2006), where the Court specifically addressed 
statutory notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim.  
Specifically, the Court found that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  The Board further observes 
that in order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The January 1982 rating decision essentially found that there 
was minimal degenerative changes found in the Veteran's back, 
and that there was evidence of a June 1970 auto accident.  
The claim was, apparently, denied because there was no 
medical evidence to show that there was a connection between 
any incident in-service and the Veteran's then current 
minimal degenerative changes.  

The Board will not characterize the newly submitted evidence 
except to say that a general review of the claims folder does 
not appear to include any newly submitted evidence of Hickson 
element (3).  Indeed, the Veteran testified that he has not 
been told by any medical provider that there is a connection 
between the Veteran's current back condition and his active 
duty service.  See hearing transcript at pages 17 and 21.  

The Board notes that VA's duty to assist the Veteran in 
developing evidence for a new and material claim is limited; 
the Court has held that VA's duty to assist by providing a 
medical examination or opinion does not apply to new and 
material evidence claims.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 
(2007).  

However, VA's duty to notify the Veteran of the evidence and 
information that is necessary to reopen the claim, and a 
description of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous denial 
is not limited, but rather is mandatory.  Although it appears 
that the RO denied the claim on its merits rather than on the 
predicate mater of whether new and material evidence has been 
received which is sufficient to reopen the claim, it is 
incumbent on the Board to adjudicate the new and material 
issue and determine whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for the claim, making RO determination 
in that regard irrelevant]; see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  The 
Board finds that consideration of the new and material claim 
without notice required by Kent would be unduly prejudicial 
to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran with 
notice of the evidence and information 
that is necessary to reopen the claim, 
and a description of what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection that were not found in the 
previous denial is not limited, but 
rather is mandatory as required by the 
Court of Appeals for Veterans Claims in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
and provide the Veteran with a reasonable 
opportunity to submit such evidence in 
support of his claim.  Any such evidence 
submitted shall be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing and 
any other development deemed necessary, 
VBA shall readjudicate the Veteran's 
claim for entitlement to service 
connection for a back condition to 
include whether new and material evidence 
has been submitted which is sufficient to 
reopen a previously denied claim of 
entitlement to service connection for a 
back condition.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


